DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s reply filed April 25, 2022 to the restriction requirement dated March 10, 2022 is hereby acknowledged.
In view of the finding of the finding of the gel composition of claim 1 (Group 1 claims) as allowable, the method for preparing the composition of claim 1 (Group II claims) have been rejoined and the requirement has been withdrawn.
Claims 1-20 have been examined in the present Office Action.

Allowable Subject Matter
Claims 1-20 have been examined in the instant action and have been found allowable.
The prior art of record does not teach or suggest a self-repairing gel, wherein the gel is formed through aging/gelling by a composition comprising a mussel bionic copolymer or a mussel bionic compound, a cross-linking agent and water, wherein the mussel bionic copolymer comprises a structural unit A from a vinyl monomer and a structural unit B from a vinyl-containing mussel bionic catechol group monomer, and wherein the mussel bionic compound comprises polyacrylamide and a mussel bionic catechol compound.
The closest prior art are Reyes (US 2013/0312961 A) and Univ. of China Petroleum (CN 110734754 A to Univ. of China Petroleum, published January 31, 2020), which was submitted by Applicant in its Information Disclosure Statement dated November 17, 2021.  The Univ. of China Petroleum reference, however, is not available as prior art under the 35 USC 102(b)(2)(c) exception due to having a common assignee at the time of filing.
Reyes discloses a biomimetic adhesive gel composition for use in subterranean formation that comprise a mussel adhesive and a catechol type moiety ([0004]; [0005]; [0016]; [0017]; [0024]; [0027]; [0030]).  However, Reyes does not teach or suggest its gel composition as a self-repairing gel, wherein the gel is formed through aging/gelling by a composition comprising a mussel bionic copolymer/bionic compound, wherein the mussel bionic copolymer comprises a vinyl monomer structural unit together with a catechol structural unit B, or, alternatively, the mussel bionic compound includes polyacrylamide in addition to the mussel bionic catechol compound

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  I
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

May 20, 2022